UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------X
                                :
 UNITED STATES OF AMERICA       :   Affirmation in Support
                                :   of Application for
                                :   Extension of Preliminary
      - v. -                    :   Hearing Date and Order
                                :   of Continuance
 GEOVANNY FUENTES RAMIREZ,      :
                                :   20 Mag. 02370
                 Defendant.     :
                                :
 ------------------------------ X

STATE OF NEW YORK             )
COUNTY OF NEW YORK            )      ss.:
SOUTHERN DISTRICT OF NEW YORK )

     Elinor L. Tarlow, pursuant to Title 28, United States Code,

Section 1746, hereby declares under penalty of perjury:

     1.   I am an Assistant United States Attorney in the Office

of Geoffrey S. Berman, United States Attorney for the Southern

District of New York. I submit this affirmation in support of an

application for an extension of the time within which a preliminary

hearing would otherwise have to be conducted, pursuant to Federal

Rule of Criminal Procedure 5.1(d), and an order of continuance of

the time within which an indictment or information would otherwise

have to be filed, pursuant to 18 U.S.C. § 3161(h)(7)(A).

     2.   The defendant was arrested on March 1, 2020 and charged

with violations of 21 U.S.C. § 963 and 18 U.S.C. § 924(c), 924(o),

3238 and 2, in a complaint dated February 28, 2020. The defendant

was presented on March 3, 2020 in the United States District Court
for the Southern District of Florida and was detained on consent

pending transfer to this District. On March 4, 2020, the defendant

waived his detention and preliminary hearing in the Southern

District of Florida.

     3.   On April 2, 2020, on a motion by the Government and with

the consent of the defendant, United States Magistrate Judge Sarah

L. Cave entered an order (Dkt. No. 18) granting a continuance until

May 2, 2020. On April 23, 2020, the defendant was presented in the

United States District Court for the Southern District of New York

before Magistrate Judge Judith C. McCarthy. The defendant was

represented by Avraham Moskowitz, Esq., and was detained on consent

without prejudice. Judge McCarthy set May 7, 2020 as the date by

which a preliminary hearing had to be conducted and an indictment

or information filed.

     4.   On May 4, 2020, defense counsel indicated that the

defendant does not consent to an extension of the time within which

to conduct a Rule 5.1 preliminary hearing or the time within which

to file an indictment or information under the Speedy Trial Act.

     5.   Pursuant to Rule 5.1(d), if the defendant does not

consent to an extension of the time within which to conduct a

preliminary hearing, “the magistrate judge may extend the time

limits only on a showing that extraordinary circumstances exist

and justice requires the delay.”



                                   2
       6.     Pursuant to the Speedy Trial Act, “any judge” may order

a continuance “on his own motion or at the request of the defendant

or    his   counsel      or    at   the   request     of    the    attorney   for   the

Government,” and exclude the resulting period of delay if “the

court sets forth, in the record of the case, either orally or in

writing, its reasons for finding that the ends of justice served

by the granting of such continuance outweigh the best interests of

the   public      and    the   defendant     in   a   speedy      trial.” 18   U.S.C.

§ 3161(h)(7)(A).

       7.     On March 13, 2020, the Honorable Colleen McMahon, Chief

United States District Judge, issued an order finding that “the

President of the United States has declared a national emergency,”

“the Governor of New York has banned mass gatherings throughout

the state in response to the spread of coronavirus and COVID-19,”

and “the Centers for Disease Control and Prevention and other

public health authorities have advised the taking of precautions

to reduce the possibility of exposure to the virus and slow the

spread of the disease.” In re Coronavirus/COVID-19 Pandemic, No.

20 Misc. 154 (S.D.N.Y. Mar. 13, 2020) (the “First Standing Order”).

In light of those findings, and “to protect public health” and “to

reduce      the   size   of    public     gatherings       and    reduce   unnecessary

travel,” the First Standing Order, among other things, continued

all criminal jury trials scheduled to begin between March 16, 2020,

and April 27, 2020, and excluded in those cases the period from

                                            3
March   16,    2020,          to    April      27,    2020,   pursuant   to   18    U.S.C.

§ 3161(h)(7)(A), based on a finding that “the ends of justice

served by taking that action outweigh the interests of the parties

and the public in a speedy trial.” (First Standing Order ¶¶ 2, 8).

The First Standing Order also authorizes individual judges to take

additional actions consistent with the order. (First Standing

Order ¶ 4).

     8.       On March 27, 2020, Chief Judge McMahon issued an order

finding, among other things, that “the Governor of New York has

banned mass gatherings in the state, encouraged persons in the

state to remain home, and ordered the closure of non-essential

businesses in response to the spread of COVID-19”; and “the current

public health crisis has caused, is causing, and is expected to

continue      to    cause          extraordinary        disruption     throughout    this

District, including, but not limited to the temporary closure of

offices[,]         the        imposition         of      travel      restrictions     and

discouragement           of        the   use     of    mass    transportation[,]       the

dislocation of many residents[,] and disruptions and delays in the

use of the mails.” In re Coronavirus/COVID-19 Pandemic, No. 20

Misc. 172 (S.D.N.Y. Mar. 27, 2020) (the “Second Standing Order”).

In light of those findings, the Second Standing Order suspended

the conduct of all criminal jury trials until June 1, 2020. Id.

     9.       On March 30, 2020, Chief Judge McMahon issued an order

finding, among other things, that “there have been over 30,000

                                                 4
confirmed cases of COVID-19 in New York City alone, and estimates

suggest that the number of cases may be many times higher”; and

“[c]ases of COVID have been diagnosed among members of the staff

of this Court and/or members of their immediate families, which

has   required   the   closure    of   certain   operations    and   made    it

impossible for members of the court staff to appear for work.” In

re Coronavirus/COVID-19 Pandemic, No. 20 Misc. 176 (S.D.N.Y. Mar.

30, 2020) (the “Third Standing Order”).

      10.   On April 20, 2020, Chief Judge McMahon issued an order

finding, among other things, that “the Governor extended the ban

on non-essential travel within the State until May 16, 2020,” “the

current public health crisis continues to cause extraordinary

disruption   throughout    this    District,”     and   “the   calling      and

processing of jurors cannot be accomplished remotely.” In re

Coronavirus/COVID-19 Pandemic, No. 20 Misc. 197 (S.D.N.Y. Apr. 20,

2020) (the “Fourth Standing Order”). In light of those findings,

the Fourth Standing Order suspended the conduct of all criminal

jury trials “until further order of the court.” Id.

      11.   On April 20, 2020, Chief Judge McMahon issued an order

finding, among other things, that “the Governor of the State of

New York has extended the expiration of the state’s shelter-in-

place and non-essential travel ban Executive Order from April 27,

2020 until May 16, 2020.” In re Coronavirus/COVID-19 Pandemic, No.

20 Misc. 196 (S.D.N.Y. Apr. 20, 2020) (the “Fifth Standing Order”).

                                       5
In light of those findings, and “to protect public health” and “to

reduce the size of public gatherings and allow attorneys, litigants

and court staff to comply with the Governor’s Executive Order,

thereby reducing travel,” the Fifth Standing Order, among other

things, continued all criminal jury trials pending further order

of the court, and excluded in those cases the period from April

27, 2020, to June 15, 2020, pursuant to 18 U.S.C. § 3161(h)(7)(A),

based on a finding that “the ends of justice served by taking that

action outweigh the interests of the parties and the public in a

speedy trial.” (Fifth Standing Order ¶¶ 2, 6). The Fifth Standing

Order also authorizes individual judges to take additional actions

consistent with the order. (Fifth Standing Order ¶ 4).

      12.    Extraordinary circumstances exist and justice requires

a delay of the preliminary hearing in this case. Preparation for

a   preliminary     hearing   during   the   current   coronavirus/COVID-19

pandemic would be exceptionally difficult. A preliminary hearing

in this case would potentially involve testimony from witnesses

who are currently incarcerated and with whom the Government would

not be able to prepare in advance of the hearing, including because

the Bureau of Prisons and United States Marshals are no longer

producing inmates for proffers with the Government. A preliminary

hearing also would potentially involve testimony from witnesses

who would need to travel domestically and whose travel might be

limited     based   on   flight   availabilities   and   the   health   risks

                                       6
attendant       with   air    travel    at     this      time,




      . Additionally, certain evidence relevant to preparing for a

preliminary hearing likely would not be available by May 7, 2020,

including extractions from electronic devices that were seized

from the defendant at the time of his arrest.




                              As a result, law enforcement is currently

experiencing a delay in extracting and analyzing the contents of

seized electronic devices, including the devices seized from the

defendant. It further may not be possible for the agents assigned

to this investigation to obtain the cellular devices, which are

secured in an evidence vault currently located in Washington D.C.,

and transport them to this District in advance of the preliminary

hearing date. Thus, as a result of the necessary limitations and

other social distancing measures established during the crisis to

slow the spread of COVID-19, the Government’s ability to prepare

for    a    preliminary      hearing    has       been    and     will   continue   to   be

impaired. Furthermore, if a preliminary hearing were to proceed,

many       individuals’   health       would      be     placed    at    risk:   requiring

witnesses, prosecutors, and law enforcement agents to travel in

order to review files and records, meet with counsel, and attend

                                              7
a preliminary hearing would pose a health threat both to them and

to others. At the preliminary hearing itself, numerous individuals

would be required to attend or otherwise participate, making it

difficult to maintain the social distancing necessary to ensure

the health and safety of the Court and its staff, the defendant

and his family members, defense counsel, victims, witnesses, and

Government counsel, paralegals, and law enforcement agents. See

United   States   v.   Gurary,    793   F.2d   468,    473   (2d   Cir.   1986)

(explaining that time to conduct a preliminary hearing may be

extended without defendant’s consent “to permit the prosecution to

ready its presentation of probable cause” or because of “factors

related to holding the hearing”); United States v. Bagios, 2011 WL

817856, at *5 (S.D. Fla. Mar. 2, 2011) (extraordinary circumstances

justifying   delay     in   preliminary     hearing   satisfied    by   “severe

weather” and mechanical problems that “significantly disrupted”

ability to transport defendant). Delaying the preliminary hearing

would also be consistent with the First and Fifth Standing Orders’

other directives entered to “protect public health,” “reduce the

size of public gatherings,” and reduce travel. Courts, including

this one, have delayed preliminary hearings in light of the current

coronavirus/COVID-19 pandemic. 1


1    See, e.g., United States v. Carrillo-Villa, --- F. Supp. 3d
---, 2020 WL 1644773, at *3 & n.2 (S.D.N.Y. Apr. 2, 2020)
(extending preliminary hearing deadline by 30 days); United States
v. Palmer, No. 19 Mag. 9533, Dkt. 15 (S.D.N.Y. Apr. 24, 2020)
                                        8
     13.     The    ends   of    justice      served     by   the   granting     of   the

requested continuance outweigh the best interests of the public

and the defendant in a speedy trial. For the reasons set forth in

the prior paragraph, preparation for a grand jury presentation

during      the    current      coronavirus/COVID-19            pandemic    would     be

exceptionally difficult. Requiring witnesses, prosecutors, and law

enforcement agents to travel in order to review files and records,

meet with counsel, and attend a grand jury presentation would pose

a health threat both to them and to others. Finally, growing

difficulties in convening a grand jury quorum and the need to

protect the health and safety of the grand jurors during the

current      coronavirus/COVID-19             pandemic       make   it    increasingly

difficult to obtain a timely indictment. While there are ordinarily

several     simultaneous        grand     juries       hearing      presentations     of

evidence in this District, only one grand jury has been operating

in   this    District      during       the       COVID-19    pandemic,    and    since



(same); United States v. Rivera, No. 20 Mag. 1615, Dkt. 18
(S.D.N.Y. Apr. 10, 2020) (same); In re Coronavirus/COVID-19
Pandemic, No. 2020-15 ¶ 8 (E.D.N.Y. Apr. 21, 2020) (standing order
extending preliminary hearing deadline to 60 days after the initial
appearance, in any case in which a preliminary hearing would
otherwise be required between April 27, 2020, and June 15, 2020);
In re Coronavirus/COVID-19 Pandemic, No. 2020-11 (E.D.N.Y. Mar.
18, 2020) (same for earlier period of March 18, 2020, to April 27,
2020); United States v. Hughes, 2020 WL 1331027, at *2 (W.D. Wash.
Mar. 23, 2020) (incorporating standing order delaying preliminary
hearings until at least June 1, 2020); United States v. Munoz,
2020 WL 1433400, at *1 (S.D. Cal. Mar. 24, 2020) (extending
preliminary hearing deadline by 30 days).

                                              9
approximately March 27, 2020, the grand jury has not secured a

quorum     necessary    to     vote   on    indictments.     See     18     U.S.C.

§ 3161(h)(7)(B)(i), (iii), (iv) (requiring the court to consider,

among other factors, whether failing to grant a continuance would

make   the    continued   prosecution       “impossible,     or    result    in   a

miscarriage of justice,” or “would deny counsel for the defendant

or the attorney for the Government the reasonable time necessary

for effective preparation, taking into account the exercise of due

diligence”; and whether, “in a case in which arrest precedes

indictment, delay in the filing of the indictment is caused because

the arrest occurs at a time such that it is unreasonable to expect

return and filing of the indictment within the period specified

[in the STA]”); United States v. Paschall, 988 F.2d 972, 975 (9th

Cir. 1993) (excluding time in ends of justice because of “the

inability to form a Grand Jury quorum due to extreme adverse

weather conditions”); United States v. Correa, 182 F. Supp. 2d

326, 329 (S.D.N.Y. 2001) (excluding time in ends of justice after

September     11   terrorist     attacks).     Delaying      the    grand    jury

presentation would also be consistent with the First and Fifth

Standing     Orders’   other    directives    entered   to   “protect       public

health,” “reduce the size of public gatherings,” and reduce travel.

Courts, including this one, have extended the time to file an




                                       10
indictment or information under the Speedy Trial Act in light of

the current coronavirus/COVID-19 pandemic. 2

     14.   Therefore, the Government requests a 30-day extension of

the time within which to conduct a preliminary hearing, and a 30-

day continuance of the time within which to file an indictment or

information, until June 8, 2020.




                    [INTENTIONALLY LEFT BLANK]




2    See, e.g., Carrillo-Villa, 2020 WL 1644773, at *3 (extending
indictment deadline by 30 days); Palmer, No. 19 Mag. 9533, Dkt. 15
(same); Rivera, No. 20 Mag. 1615, Dkt. 18 (same); In re
Coronavirus/COVID-19 Pandemic, No. 2020-15 ¶ 6 (E.D.N.Y. standing
order excluding time to indict until May 15, 2020); In re
Coronavirus/COVID-19 Pandemic, No. 2020-06 ¶ 7 (E.D.N.Y. Mar. 16,
2020) (same for earlier period of March 16, 2020, to April 27,
2020); In re Court Operations under the Exigent Circumstances
Created by COVID-19, No. 2020-09 ¶ 6 (D.N.J. Apr. 17, 2020)
(standing order extending prior order and excluding time in cases
charged by complaint through May 31, 2020); In re Extension of
Adjustments to Court Operations due to the Exigent Circumstances
Created by COVID-19, ¶ 6 (E.D. Pa. Apr. 10, 2020) (standing order
extending prior order and excluding time to indict until May 31,
2020); Munoz, 2020 WL 1433400, at *1 (excluding time between March
17, 2020 and April 24, 2020 because it was “unreasonable to expect
return and filing of the indictment”).

                                11
    15.    For     the     reasons        stated      above,   extraordinary

circumstances exist and justice requires an extension of the time

within which to conduct a preliminary hearing, and the ends of

justice   served   by    the   granting    of   the   requested   continuance

outweigh the best interests of the public and the defendant in a

speedy trial.

Dated:     New York, New York
           May 5, 2020



                                     _______________________________
                                     Elinor L. Tarlow
                                     Assistant United States Attorney
                                     (212) 637-1036




                                      12
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------X
                                :
 UNITED STATES OF AMERICA       :        Extension of Preliminary
                                :        Hearing Date and Order
                                :        of Continuance
      - v. -                    :
                                :        20 Mag. 02370
 GOEVANNY FUENTES RAMIREZ,      :
                                :
                 Defendant.     :
                                :
 ------------------------------ X

     Upon the application of the United States of America and the

affirmation of Elinor L. Tarlow, Assistant United States Attorney

for the Southern District of New York, it is found that the

defendant was charged with violations of 21 U.S.C. § 963 and 18

U.S.C. § 924(c), 924(o), 3238 and 2, in a complaint dated February

28, 2020, was arrested in another district, and was presented in

that district on March 3, 2020;

     It is further found that on April 2, 2020, United States

Magistrate   Judge   Sarah   L.   Cave    entered   an   order   granting   a

continuance until May 2, 2020;

     It is further found that the defendant was presented before

United States Magistrate Judge Judith C. McCarthy on April 23,

2020, and was detained on consent;

     It is further found that the Government has requested, over

the defendant’s objection, a 30-day extension of the time within

which to conduct a preliminary hearing, pursuant to Federal Rule
of Criminal Procedure 5.1(d), and a 30-day continuance of the time

within which to file an indictment or information, pursuant to 18

U.S.C. § 3161(h)(7)(A);

     It    is   further      found    that       on    March     13,   2020,   in   In   re

Coronavirus/COVID-19 Pandemic, No. 20 Misc. 154 (S.D.N.Y. Mar. 13,

2020), and      on   April    20,    2020,       in    In   re   Coronavirus/COVID-19

Pandemic, No. 20 Misc. 196 (S.D.N.Y. Apr. 20, 2020), the Honorable

Colleen    McMahon,     Chief      United        States     District     Judge,     issued

Standing Orders “to protect public health,” “to reduce the size of

public gatherings” and to reduce travel in light of the current

coronavirus/COVID-19 pandemic;

     It is further found that the Standing Orders, of which this

Court takes judicial notice and adopts and incorporates here by

reference, authorize individual judges to take additional actions

consistent with the orders;

     It is further found, based on the findings set forth in the

Standing   Orders     and    the     facts       set   forth     in    the   Government’s

application,     that       the    current        coronavirus/COVID-19          pandemic

creates extraordinary obstacles to preparing for and conducting a

preliminary hearing, and thus extraordinary circumstances exist

and justice requires an extension of the time within which to

conduct a preliminary hearing;

     It is further found, based on the findings set forth in the

Standing Orders       and    the     facts       set   forth     in    the   Government’s

                                             2
application, that in light of the current coronavirus/COVID-19

pandemic, the granting of a continuance best serves the ends of

justice and outweighs the best interests of the public and the

defendant in a speedy trial; and

     It is further found that extending the time within which to

conduct   a    preliminary   hearing   and   granting   a   continuance   is

consistent with the Standing Orders’ directives entered to protect

public health, reduce the size of public gatherings, and reduce

travel.

     Therefore, it is ORDERED that the request for an extension of

the time within which to conduct a preliminary hearing, pursuant

to Federal Rule of Criminal Procedure 5.1(d), and the request for

a continuance, pursuant to 18 U.S.C. § 3161(h)(7)(A), are hereby

granted until June 8, 2020, and that a copy of this Order and the

affirmation of Assistant United States Attorney Elinor L. Tarlow

be served on this date on counsel for the defendant by the United

States Attorney’s Office.

Dated:        New York, New York
              May 5, 2020



                                   _______________________________
                                   HONORABLE BARBARA C. MOSES
                                   UNITED STATES MAGISTRATE JUDGE




                                       3
     UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK



       UNITED STATES OF AMERICA

                - v. –


      GEOVANNY FUENTES RAMIREZ,

              Defendant.




EXTENSION OF PRELIMINARY HEARING DATE,
         ORDER OF CONTINUANCE,
     AFFIRMATION, AND APPLICATION

            20 Mag. 02370




                      Geoffrey S. Berman
                 United States Attorney.
